476 N.E.2d 887 (1985)
THE HEALTH AND HOSPITAL CORPORATION OF MARION COUNTY, Appellant (Plaintiff),
v.
MARION COUNTY, Indiana, City-County Council of Marion County, Indiana, Board of County Commissioners of Marion County, Indiana and the Sheriff of Marion County, Indiana, Appellees (Defendants).
No. 2-882A264.
Court of Appeals of Indiana, Second District.
April 16, 1985.
Transfer Denied July 3, 1985.
Michael A. Bergin, Thomas R. Neal, Locke, Reynolds, Boyd and Weisell, Indianapolis, for appellant.
Kristie L. Hill, Deputy Corp. Counsel, Sue A. Beesley, Asst. Corp. Counsel, City-County Legal Division, Indianapolis, for appellees.

ON PETITION FOR REHEARING
BUCHANAN, Chief Judge.
The Appellees' Petition for Rehearing of our decision in Health and Hosp. Corp. v. Marion County (1984), Ind. App., 470 N.E.2d 1348, charges us with having erroneously applied the doctrine of implied contract against a county. While our supreme court has held that the doctrine of implied contract cannot be invoked against a county, it has approved and utilized the doctrine of quasi-contract, or contract implied in law, against such an entity. Thus, we properly applied the doctrine of quasi-contract in our opinion. See Board of Comm'rs v. Greensburg Times (1939), 215 Ind. 471, 19 N.E.2d 459.
The petition for rehearing is denied.
SULLIVAN and SHIELDS, JJ., concur.